 

IN THE UNITED STATES DISTRICT COURT Sound States Court
FOR THE SOUTHERN DISTRICT OF TEXAS : ist of Texas
. ot

HOUSTON DIVISION

FEB 1 8 pgo9

David J. Bradley,

LILLY ANNE HOPKINS, A.K.A.,

SAMUEL HOPKINS, TDC3# 1986831, Clerk of ¢
: Ourt

Plaintiff,
Vv. CIVIL ACTION NO. 4:19-cv-05041

LORIE DAVIS, et al.,

Defendants.

MOTION TO AMEND COMPLAINT

 

1, Plaintiff received an ORDER FOR MORE DEFINITE STATEMENT which included a
list of questions which plaintiff responded to in the document RESPONSE TO ORDER
FOR MORE DEFINITE STATEMENT signed February 1st, 2020.

2. Plaintiff has read more thoroughly the ORDER FOR MORE DEFINITE STATEMENT
and it appears that the Order is also asking for Plaintiff to provide a new
Statement (of Claim). Accordingly the Plaintiff would be amended her original
complaint. |

3. ‘Plaintiff has amended her original Statement of Claim and attached the 2
Amended copies to this Motion, In keeping with the Court's Order she has made
sure that the Amended Statement of Claim includes a thorough answer to each of
the Court's questions.

4, Plaintiff asks that the Court accept her Amended Complaint in accordance
with the response to the GRDER FOR MORE DEFINITE STATEMENT.

5, The Plaintiff is not a lawyer, is unskilled in the law, and asks the Courts

patience. She will seek to comply properly with all orders given.

   
    

By ditty H AY Cue Mid
Lilly Anne Hopkins, A.K.A.,
Samuel. Hopkins, TDCJ# 1986831
Connally Unit

B99 FM 632

Kenedy, TX 78119

Po 1 of 1
